      Case 2:20-cv-01160-MV-CG Document 30 Filed 02/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

STAMPEDE MEAT, INC.,

            Plaintiff,

v.                                                        No. CV 20-1160 MV/CG

MICHELLE LUJAN GRISHAM, et al.,

            Defendants.

            ORDER VACATING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS HEREBY ORDERED that the telephonic status conference scheduled for

Wednesday, February 24, 2021, at 2:00 p.m., is VACATED.

      IT IS SO ORDERED.



                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
